NAPTON, J.
The only question in this case arises upon the construction of a section in the last article of our law of Administration,which requires all appeals from the CountyCourt to be taken “during the term at which the decision complained of is made.”
Ransdali obtained a judgment against the appellant upon a note at the February term, 1849, of the County Court of Pettis county, and after the judgment was rendered, the court adjourned to the first Monday in March, and after meeting on the 5th of March (which was the first Monday of that month), adjourned again until the first Monday of April, at which last mentioned time an appeal was asked and granted from the judgment rendered in February.
The County Courts are by law required to hold four terms each year, and these terms are fixed by law in the months of February, May, August and November. The County Court have the power given them by the statute to alter the times of holding these terms, but it would seem from the record, that no change in this respect has been made in Pettis county.
These courts are also expressly authorized to hold adjourned terms at any time. This power w'ould have been incident to the court without any such special authority'. A special term is also authorized and the distinction between a special and an adjourned term is sufficiently obvious — the former being called for special purposes and upon the order of one or two of the justices in vacation.
When the County Court of Pettis county adjourned sometime in February until the 5th of March, and again upon the last named day, adjourned to some time in April, these successive meetings were but continuations of the February term of the court. When the court was in session in April, the justices were still holding the February term. It was certainly not the April term, as no such term was known to the law and no special term at that time had been called. The court had the power to adjourn for a day, a week, or four weeks, or indeed any length of time, provided the period fixed for the adjourned session did not overrun the next regular term. A term of a court does not imply a session of such court during each consecutive day or week. A hiatus of a week or a month does not divide the term, if it be produced by adjournments. It follows, that as the statute authorized an appeal during the term at which the decision is made, this appeal from a judgment rendered in February, was well taken, at the adjourned session, in the following April.
We do not concur with the views of the plaintiff in error upion the effect of this appeal as to the account. A judgment upon the account had been rendered at the November term, 1848, and no appeal was taken *147from that judgment. The style or form of the notice does not affect the ease. The County Court, evidently treated the actions or claims as distinct, and gave a judgment accordingly. They might perhaps have acted otherwise; hut they had the power to act as they did, and no objections were made to their course of proceeding. The judgment upon the account was acquiesced in, and has no connection with the judgment from which an appeal was taken. The judgment of the Circuit Court is reversed and the cause remanded. •